Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Amended claims 1-20 are pending and remain for further examination.

The New Grounds of Rejection
Applicant’s arguments and amendments with respect to the rejection(s) of claims 1-20 filed on August 27, 2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new references. Applicant’s amendment necessitated the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6, 9-11, 13-14, and 16-19 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Takeuchi et al (U.S. Patent Application Publication No. 2004/0233916 A1) in view of Millet et al (U.S. Patent No. 6,865,613 B1).

As to claim 1, Takeuchi et al teach a method of translating an Internet protocol (IP) packet (see abstract, figures 1 and 9), the method comprising: forming, by a first electronic device (DNS serve/translator), a forwarding table by assigning a first IP address and a second IP address to a second electronic device (IPv4 client), the first electronic device and the second electronic device being connected through an internal network (IPv4 network) (figure 1, pars. 0005, 0057-0058, DNS server has a table of address (IPv4 address) mapping for device(IPv4 client) connected to the network, which implies that assigning a first IP address to the IPv4 client, figure 1, par. 0006, 0010, 0060, translator translating IPv4 address to IPv6 address, which implies that assigning a 
However, Takeuchi et al do not explicitly disclose that a tethering service is provided to the second electronic device through the first electronic device; and the first electronic device being a client of the external network.
Millet et al teach a method of translating an Internet protocol (IP) packet (see abstract, figures 2A-2B), the method comprising: a first electronic device (translation system) and a second electronic device (node) being connected through an internal network (network cable or wireless link) such that a tethering service is provided to the second electronic device through the first electronic device (figure 2A, column 6 lines 33-46); and performing, by the first electronic device, an IP address translation on a first IP packet to be transmitted, the first IP packet being included in a communication between the second electronic device (node) and an external network (Internet) through the internal network (network cable or wireless link) and the first electronic device 
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Millet et al as stated above with the method of Takeuchi et al for providing tethering service and the first electronic device being a client of the external network because it would have improved control over IP packet transmission and also decreased over head of the network devices and increased utilization of the system.

As to claim 2, Takeuchi et al teach that the first IP address has a first format based on an Internet protocol of a first version; and the second IP address has a second format based on an Internet protocol of a second version different from the first version (par. 0003, figure 1, pars. 0056-0059).

As to claim 3, Takeuchi et al teach that the internal network includes a communication environment based on the Internet protocol of the first version; and the external network includes a communication environment based on the Internet protocol of the second version (figure 1, pars. 0056-0059).

As to claim 4, Takeuchi et al teach that the first IP address and the second IP address are inter-translatable with each other based on a client side translator (CLAT) (figure 1, par. 0060, translator translating IPv4 address to IPv6 address and vice 

As to claim 5, Takeuchi et al teach that the Internet protocol of the first version is an Internet protocol version 4 (IPv4) protocol; and the Internet protocol of the second version is an Internet protocol version 6 (IPv6) protocol (par. 0003, figure 1, pars. 0056-0059).

As to claim 6, Takeuchi et al teach that a network address translation (NAT) is not performed during the performing the IP address translation on the first IP packet (see abstract, par. 0179, performing only IP address translation on the IP packet).

As to claim 9, Takeuchi et al teach that performing packet processing including, receiving the first IP packet from the external network, the first IP packet including a source address and a destination address, checking whether the destination address is a format translatable IP address or a public IP address, the public IP address being a format untranslatable IP address, checking whether the destination address is the second IP address included in the forwarding table based on the destination address being the format translatable IP address, performing the IP address translation by translating the destination address of the first IP packet into the first IP address based on the destination address being the second IP address to obtain an address-translated first IP packet, and transmitting the address-translated first IP packet to the second electronic device through the internal network (see figure 9, pars. 0138-0147, reference 

As to claims 10-11, Takeuchi et al teach that the first IP packet further includes a source port and a destination port; the destination address of the first IP packet is translated only once between the receiving the first IP packet and the transmitting the address-translated first IP packet; and the destination port of the first IP packet is the same as a destination port of the address-translated first IP packet, wherein the destination port included in the address-translated first IP packet transmitted to the second electronic device corresponds to a port of the second electronic device (figure 3, pars. 0069-0070, figure 14, pars. 0178-0181, reference teaches about using translator port number as a destination port number for IP packet transmission). Note: Also see Millet et al figures 4 & 7 and column 10 lines 35-55 and column 14 lines 3-31 for using same port number.

As to claim 13, Takeuchi et al teach that performing packet processing including, receiving a first IP packet from the external network, the first IP packet including a source address and a destination address, checking whether the destination address is a format translatable IP address or a public IP address, the public IP address being a format untranslatable IP address, performing the IP address translation by translating a format of the destination address of the first IP packet based on the destination address being the format translatable IP address to obtain a format-translated destination 

As to claim 14, Takeuchi et al teach that performing packet processing including, receiving a first IP packet from the second electronic device, the first IP packet including a source address and a destination address, checking whether the destination address is an address included in the external network, checking whether the source address is the first IP address included in the forwarding table, performing the IP translation on the first IP packet by translating the source address of the first IP packet into the second IP address based on the destination address being the address included in the external network and the source address being the first IP address to obtain an address-translated first IP packet, and transmitting the address-translated first IP packet to the external network (par. 0010, see figure 9, pars. 0131-0137, reference teaches about processing IP packet including: receiving the IP packet from a IPv4 client, processing the packet, and transmitting the IP packet to an external network (IPv6 network)).

As to claim 16, Takeuchi et al teach that the internal network (IPv4 network) is based on one of a universal serial bus (USB), Bluetooth or Wireless Fidelity (WiFi) (figure 1, pars. 0057-0058, internal network is IPv4 network, which is functionally equivalent to USB short range network). Note: Also see Millet et al figures 2A-2B and column 6 lines 33-46 for local/small network.

As to claims 17-19, they are also rejected for the same reasons set forth to rejecting claims 1 and 14 above, since claims 17-19 are merely an apparatus for the method of operations defined in the claims 1 and 14, also claims 17-19 do not teach or define any new limitations than above rejected claims 1 and 14.

Claims 7-8, 12, 15-16, and 20 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Takeuchi et al (U.S. Patent Application Publication No. 2004/0233916 A1) in view of Millet et al (U.S. Patent No. 6,865,613 B1).as applied to claims 1, 9, and 14 above, and further in view of Srivastav et al (U.S. Patent Application Publication No. 2018/0097729 A1).

As to claim 7, Takeuchi et al teach that the forming the forwarding table includes: generating the first IP address to assign the first IP address to the second electronic device; and generating the second IP address to assign the second IP address to the second electronic device; and registering the first IP address and the second IP address in the forwarding table (figure 1, pars. 0005, 0057-0058, DNS server has a table of address (IPv4 address) mapping for device connected to the network, figure 1, par. 
However, Takeuchi et al do not teach that obtaining a medium access control (MAC) address of the second electronic device and interface information of the internal network; and registering the MAC address and the interface information in the forwarding table.
Srivastav et al teach that obtaining a medium access control (MAC) address of the second electronic device and interface information of the internal network; and registering the MAC address and the interface information in the forwarding table (pars. 0024-0025, request packet including MAC, IP, UDP, and DNS information and using these information for packet transmission).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Srivastav et al as stated above with the system of Takeuchi et al for receiving MAC information, registering the MAC information, and using MAC information for packet transmission because it would have improved control over IP packet transmission without data lost by using static/permanent destination address. 

As to claim 8, Srivastav et al teach that the registering registers the second IP address and the MAC address as a destination address (par. 0025, MAC header and IP header  associated  with URL, which implies that IP address or MAC address using as a destination address).

As to claim 12, Srivastav et al teach that the performing packet processing further includes: forming a MAC header for the first IP packet based on a MAC address of the second electronic device and interface information of the internal network (IPv4 network (figure 2A, par. 0025, request packet including MAC, IP, UDP, and DNS information and using these information for packet transmission)

As to claim 15, Srivastav et al teach that the performing packet processing further includes: forming a MAC header for the first IP packet based on interface information of the external network (IPv6 network) (figure 2B, par. 0026, response packet including MAC, IP, UDP, and DNS information and using these information for packet transmission).

Note: For claims 8, 12, and 15 have similar motivation to combined two references as stated in the rejection of claim 7.

Additionally, as to claim 16, Srivastav et al teach that the internal network (IPv4 network) is based on one of a universal serial bus (USB), Bluetooth or Wireless Fidelity (WiFi) (figure 2A, par. 0037).

As to claim 20, it is also rejected for the same reasons set forth to rejecting claims 1 and 7-8 above, since claim 20 is merely an apparatus for the method of operations defined in the claims 1 and 7-8, also claim 20 does not teach or define any new limitations than above rejected claims 1 and 7-8. Additionally, Takeuchi et al teach 
Response to Arguments
Applicant’s amendments and arguments with respect to the claims 1-20 filed on August 27, 2021 have been fully considered but they are deemed to be moot in a new ground(s) of rejection is made in view of new references. The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action (see modified rejection of claims 1-20).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Additional Reference
The examiner as of general interest cites the following reference.
a. 	Stapati, U.S. Patent No. 7,529,852 B2.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            November 22, 2021